NUMBER 13-14-00432-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                      IN THE INTEREST OF Y. C., A CHILD


                    On appeal from the 398th District Court
                          of Hidalgo County, Texas.



                                        ORDER
            Before Justices Rodriguez, Benavides, and Perkes
                             Order Per Curiam

       Appellant’s retained counsel, Francisco Guerrero II, has filed a motion to withdraw

as counsel. We GRANT said motion. Pursuant to Rule 6.5(c) of the Texas Rules of

Appellate Procedure, counsel is directed to notify appellant, in writing, of any previously

undisclosed deadlines and file a copy of that notice with the Clerk of this Court.

       Appellant is directed to notify the Court promptly if she retains new counsel on

appeal by filing a notice including that attorney’s name, mailing address, telephone
number, facsimile number, and State Bar of Texas identification number. See generally

TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed as per the

appellate rules. Appellant is expected to comply with all applicable deadlines and filings

should comply with the Texas Rules of Appellate Procedure.

      It is so ORDERED.

                                                       PER CURIAM


Delivered and filed the
29th day of October, 2014.




                                            2